Russell, J.
The verdict rendered was not demanded by the evidence; and und'er the facts disclosed by this record, there was no error in the first grant of a new trial, even though such new trial was granted by a judge other than he who presided at the trial of the cause.

Judgment affirmed.

Complaint; from city court of Sylvester — Judge Park. June 19, 1909.
Argued November 18,
Decided December 10, 1909.
Glande Payton, Pope & Bennet, for plaintiff in error.
T. B. Perry, J. II. Tipton, J. B. Williams, W. E. Talley, contra..